DETAILED ACTION
Regarding Claims 2, 10 and 17. Cancelled.
Claim Rejections - 35 USC § 112
1.          Previous rejections are withdrawn in view of the Applicant’s amendment filed on 03/30/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.          Claims 1, 3-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 2B, the claim is evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements does not amount to significantly more than the exception itself, then the claims are ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, we recognize that the limitations “aggregating the first acoustic data set and the second acoustic data set from the first node into a first channel aggregated data set, determining a synchronization error range representing a range of possible time errors between the time period within which the samples of the second acoustic data set from the first node were acquired and the time period within which the samples of the second acoustic data set from the second node were acquired, calculating a correlation value between the first channel aggregated data set and a second channel aggregated data set comprising an aggregation of the first and second acoustic data sets from the second node corresponding to each of a plurality of time error values contained in the synchronization error range with the second acoustic data set from the second node shifted in position relative to the first acoustic data set from the second node based on the time error value and determining a best time correction value for the aggregation of the first and second acoustic data sets into the second channel aggregated data set based on the time error value corresponding to the maximum correlation value calculated, the first channel aggregated data set and the second channel aggregated data set aggregated data set using the best time correction value being utilized by a correlation value utilized by a correlator to detect leaks in the fluid distribution system” are abstract ideas, as they are directed to usage of mathematical concept (see the Applicant’s original disclosure, which discloses using mathematical equations).  With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “the remote first node and remote second node configured to acquire acoustic data from components of a fluid distribution system”, distribution pipe network, fluid distribution system, nodes, a computing host, and “collecting a first node first acoustic data set and a first node second acoustic data set from a first node of the fluid distribution system; collecting a second node first acoustic data set and a second node second acoustic data set from a second node of the fluid distribution system, aggregating the first node first acoustic data set and the first node second acoustic data set, aggregating the second node first acoustic data set and the second node second acoustic data set for a plurality of samples based on a synchronization error range,” are recited, but they are directed to insignificant data collection activity, recited at high level of generality and recitation of general purpose computer for implementing the abstract idea. Additionally, the claim recites using the first channel aggregated data set and the second channel aggregated data set aggregated data set using the best time correction value being utilized by a correlation value utilized by a correlator to detect leaks in the fluid distribution system, but there is no detail as to how said data sets are used to detect leaks to show improvement in technology. Applicant is advised that in order to be eligible under the "improvement" criteria, both the original disclosure and the claims must show sufficient details (see Intellectual Ventures vs Symantec, 838 F.3d 1307, 120 USPQ2d 1353, (CAFC 2016), TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017). In short, the claims do not provide evidence that it is more than a drafting effort to monopolize the abstract ideas. As such, the abstract idea is not being integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite the remote first node and remote second node configured to acquire acoustic data from components of a fluid distribution system”, distribution pipe network, fluid distribution system, nodes, a computing host, and “collecting a first node first acoustic data set and a first node second acoustic data set from a first node of the fluid distribution system; collecting a second node first acoustic data set and a second node second acoustic data set from a second node of the fluid distribution system,” are recited, but they are directed to data collection activity and usage of general purpose computer that are well-understood, routine and conventional. (For evidence of conventionality, please note the references cited below). As such, the claims do not recite additional elements that provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8-9, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, US Pat No. 5,922,942 (hereinafter Roy) 

          Regarding Claims 1, 9 and 16. Roy discloses of correcting for time errors between acquisition of samples in acoustic datasets between a remote first node and a remote second node where the first and second nodes are not synchronized in near-perfect time for a distribution pipe network within a fluid distribution system (Abstract), comprising:

collecting a first acoustic data set and a second acoustic data set from a first node of the fluid distribution system, the second acoustic data set comprising samples taken within a time period distinct from the time period of the samples comprising the first acoustic data set, collecting a first acoustic data set and a second acoustic data set from a second node of the fluid distribution system, the first and second acoustic data sets from the second node comprising samples taken within substantially the same time periods of the first and second acoustic data sets from the first node, respectively (Fig. 1, T1 and T2 are first and second nodes; Col. 1, lines 44-53, synchronizing the data logging units for substantially simultaneous data acquisition and recording electrical signals with time), aggregating the first acoustic data set and the first node second acoustic data set from the first node (Col. 3, lines 18-23; storing or grouping the digital values of the collected data signals in a single memory of the unit, instead of using a plurality of memory for different acoustic data set. Note: the limitation “aggregate” is to combine, form or group into a class or cluster, according to the Merriam-Webster’s dictionary definition. Furthermore, the recorded data are transferred to the main unit where all the data sets are aggregated or combined for correlation, Col. 4, lines 29-32, recording data and transferring data to main unit),
determining a synchronization error range representing a range of possible time errors between the time period within which the samples of the second acoustic data set from the first node were acquired and the time period within which the samples of the second acoustic data set from the second node were acquire (Col. 3, lines 45-62, difference in frequency to determine the time delay, which has a range of time error),

calculating a correlation value between the first channel aggregated data set and a second channel aggregated data set comprising an aggregation of the first and second acoustic data sets from the second node corresponding to each of a plurality of time correction error values contained in the synchronization error range with the second acoustic data set from the second node shifted in position relative to the first acoustic data set from the second node based on the time error value, and determining a best time correction value for the aggregation of the first and second acoustic data sets into the second channel aggregated data set based on the time error value corresponding to the maximum correlation value calculated, the first channel aggregated (Col. 4, lines 32-36, cross-correlation of on the radio channel data to determine time delay of the plurality of data set that has been collected over time; Col. 2, lines 4-17, correct time delay. Note: Shifted or not synchronized. Furthermore, although Roy does not disclose explicitly disclose determining a best time correction value corresponding to the maximum correlation value, it would have been obvious to find the value corresponding to the maximum correlation value as it would correspond closest to the synchronization condition with lowest error), the first channel aggregated data set and the second channel aggregated data set aggregated using the best time correction value being utilized by a correlator to detect leaks in the fluid distribution system (Col. 4, lines 36-40, detect leak)

          Regarding Claims 8, 14 and 20. Roy discloses the maximum strength is a maximum of an absolute value for each correlation signal of the plurality of correlation signals (Col. 4, lines 32-36). Obviously, it is the magnitude of the differences between the signals that is important, not the sign of the differences. As such, it would have been obvious to a person of ordinary skill in the art to disclose the maximum strength as the claimed absolute value.

Claim 3, 5-7, 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, US Pat No. 5,922,942 in view of Hoskins et al., US-PGPUB 2015/0308627 (hereinafter Hoskins)

          Regarding Claims 3, 11 and 18. Roy does not disclose a number of samples of the plurality of samples is based on a sampling rate.

Hoskins discloses a number of samples of the plurality of samples is based on a sampling rate (Paragraph [0036])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hoskins in Roy and have number of samples of the plurality of samples is based on a sampling rate, so as to accurately monitor the fluid system by varying the sampling rate depending on the given situation.

          Regarding Claims 5 and 13. Hoskins discloses sampling rates (Paragraph [0036]). Although Hoskins does not explicitly disclose the sampling rate is 0.1 milliseconds, the claimed sampling rate, absent criticality, are merely obvious variant of the sampling rate based on the designer’s choice and criteria.

           Regarding Claim 6-7 and 15. Roy does not disclose (Claim 6: the synchronization error range is +10 milliseconds (Claims 7 and 15: the synchronization error range is +20 milliseconds).

Hoskins discloses the synchronization error range should not exceed 5ms (Paragraph [0167]). Although Hoskins does not explicitly disclose synchronization error range is ±10 milliseconds (Claim 6) and ±20 milliseconds (Claims 7 and 15), these synchronization error ranges, absent criticality, are merely obvious variants of the synchronization error ranges based on the designer’s choice and criteria.

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hoskins in Roy and appropriately correct various synchronization error ranges so as to accurately monitor the fluid system for leaks.

8.          Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, US Pat No. 5,922,942 in view of Hoskins, US-PGPUB 2015/0308627 as applied to Claims 3, 11 and 18, and further in view of Hunaidi, US Pat No. 6,561,032 (hereinafter Hunaidi)

          Regarding Claims 4, 12 and 19. The modified Roy does not disclose the sampling rate is based on a type of material of a pipe segment, the pipe segment comprising a section of the distribution pipe network between the first node and the second node.

Hunaidi discloses sampling rate is based on a type of material of a pipe segment, the pipe segment comprising a section of the distribution pipe network between the first node and the second node (Col. 5, lines 5-40; Col. 4, lines 29-37; Fig. 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hunaidi in the modified Roy and tailor the sampling rate to be based on a type of material of a pipe segment, the pipe segment comprising a section of the distribution pipe network between the first node and the second node, so as to accurately determine the location of the leak by taking into consideration the type of piping material.

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument and amendment, the 101 rejection has been updated. To reiterate and further explain, while the claimed invention recites using the claimed invention in the detecting of leaks, the claimed invention however, does not claim any further detail, including most importantly how leaks are being detected, to claim particular application of the abstract idea. Note that leak detecting in fluid distribution system is a broad field of use, since it amounts to any leak detection in any industrial setting. As such, the claim amounts to generally linking the use of the abstract idea to a particular technological environment or field of use”, and the abstract idea is not integrated into a practical application, as it lacks sufficient detail to show that it is more than a drafting effort to monopolize the abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865